EXHIBIT 3.1 STATE OF DELAWARE CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION The corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware does hereby certify: FIRST: By way of written consent to action without a meeting of the Board of Directors of Remote Knowledge, Inc., in accordance with Section 141(f) of the General Corporation Law of the State of Delaware, resolutions were duly adopted by the Board of Directors setting forth a proposed amendment of the Certificate of Incorporation of said corporation.
